Citation Nr: 1613415	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to February 10, 2015.  

2.  Entitlement to an initial increased disability rating in excess of 70 percent for PTSD for the period from February 10, 2015.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which granted service connection for PTSD and assigned a 30 percent rating.  During the pendency of the appeal, in the May 2015 rating decision, the RO granted a 50 percent disability rating for PTSD effective December 29, 2010 (date of claim) and a 70 percent rating from February 10, 2015 forward.

A hearing was held before the Board in April 2014.  A transcript is of record.  Thereafter, the claim was remanded by the Board in December 2014 to obtain additional records and further examination


FINDINGS OF FACT

1.  For the period prior to February 10, 2015, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  For the period beginning on February 10, 2015, the Veteran's PTSD has not resulted in total social and occupational impairment.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to February 10, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent for PTSD for the period beginning on February 10, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for his PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.


VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished as to the claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  There is no indication that the Veteran did not understand the issue or what evidence would help substantiate his claim.  Indeed, based on the Veteran's testimony, the matter was remanded for additional development.

In compliance with the remand directives, the Veteran underwent an examination to determine the nature and severity of his PTSD.  Recent treatment records were obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

Period Prior to February 9, 2015

The January 2010 through March 2011 Vet Center Progress Notes discussed the Veteran's son's cancer treatments and the Veteran's feelings regarding the diagnosis.  The Veteran reported feeling anxious and sad during this time frame but his thoughts were clear and logical.  Similarly, February 2010 to September 2011 VA Vet Center Progress Center Notes continued to describe the Veteran's feeling of concern and fear for his son with his cancer diagnosis and treatment.  Again, his thoughts were clear and logical but he did feel anxious and sad.  An October 2011 VA Progress Note indicated the Veteran was supporting his son while he was hospitalized for Melanoma treatment.  He was able to sleep at the hospital in the same room and take part in caring for his son.  Furthermore, the Veteran went on a hunting trip with his brother in law and had a good time.  The Veteran did report anxiety at the hospital whenever there were large groups of people in the cafeteria and other similar places.

A December 2012 VA treatment note indicated the Veteran had retired but went back to work full time because he knew he would be less depressed if he kept himself active.  He reported being engaged with golf, hunting, fishing, watching football and bowling in a mixed league as well as being engaged in the Vet Center for counseling.

An August 2014 VA treatment record indicates the Veteran reported feeling "okay", had logical thought processes and his thought content was focused on the death of his son.  He endorsed suicidal ideations, reporting he had thought about suicide but denied intent or attempts.  He was assessed to be a low to moderate risk for suicide.  

Additionally, a VA examination was performed in June 2011.  The examiner diagnosed the Veteran with PTSD and depression secondary to PTSD.  The examiner noted the Veteran's PTSD has impacted the Veteran's two marriages with irritability, anger and increased arguing.  He had been in his current marriage for over 24 years.  He also indicated that he had three to four close friends.  He related that he was presently retired.  In that regard, when he was employed, he stated he had had difficulty at work with irritation with coworkers.  A GAF score of 55 was assigned. [GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).]  

A VA examination was also performed in July 2012.  The examiner diagnosed the Veteran with chronic, moderate, PTSD and opined the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  At the examination, the Veteran reported he is irritable and isolated as well as at odds with his children.  He indicated he does not go anywhere and does not want to be around people so he tries to keep busy at work to avoid others.  Symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances were all noted.  It was noted that the Veteran had returned to work.

The record also includes a letter from the Veteran's wife dated July 2012.  She indicated she feels alone in her marriage and often nervous around him.  She also stated that she felt like the Veteran treated her and the children like they never mattered and would not spend any time with them or go places together.

The Veteran submitted a statement dated June 2012 wherein he indicated that he does not have many friends and shuts out most people.  The Veteran also indicated his second wife is very nervous around him and anxious to know what his mood is before he comes home from work.  He further reported he will not go to malls or sporting events, nor will he go to a restaurant by himself and will not travel.  Moreover, he will not go out at night and does not like crowds of people walking around.  

The Veteran also submitted another letter to the Board received in July 2014 which stated he feels trapped in his home and feels guilty that his buddies were injured and killed and he survived.  He also reported his feelings are worse now that he retired.  He is unable to get motivated to do things.  The Veteran also reported continuing to suffer from panic attacks and always having to be on guard, as well as experiencing flashbacks.  He rarely goes out at night because he hates the dark.  

At the April 2014 hearing, the Veteran testified that in addition to the July 2012 VA examiner's notations.  He also endorsed symptoms of continuous panic or depression, which affected his ability to function independently, appropriately and effectively.  In addition, he suffers from mild memory loss, such as forgetting names, directions or recent events.  The Veteran further testified that his relationships with his family have suffered as a result of his PTSD.  He lost his son to cancer two years ago and he has no communication with his other two sons.  Because of his lack of communication with his sons, he also does not see his granddaughters.  Moreover, he does not speak with his siblings as they have shut him out.  Regarding his marriage, the Veteran testified that the relationship is strained and while he is not a physically violent person, he believes he is mentally abusive as a result of his PTSD.  

The Veteran also testified that he has thought of ways to take his own life but that he would not actually commit suicide.  He stated he just does not want to be here at times.  He is nervous to travel and nervous to go out to the mall or grocery store by himself because he gets panicked around the crowds.

For the period prior to February 10, 2015, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The pertinent evidence of record shows that the Veteran had retired but actually returned to work during this period.  Further, while strained, he maintained a marriage of over 25 years.  He was close to one child and, in fact, worked as a caregiver at one time.  The Veteran also had multiple friends that he engaged in various social activities with.  Although he testified as to having continuous panic attacks and depression as well as mild memory loss, such as forgetting names, directions or recent events, such was not shown in the treatment records or by examination.  More importantly, his judgment and thinking were not shown to be impaired.  Thus, while the symptoms of his PTSD surely impairment in his social and industrial impairment, the totality of the evidence fails to establish that the criteria for a higher (70 percent) rating were met.

Period Beginning on February 10, 2015

A more recent VA examination was performed in February 2015.  At that time, the VA examiner diagnosed the Veteran with PTSD and major depression, noting symptoms of nightmares, flashbacks, insomnia, irritability, avoidance of triggers, hypervigilance, increased startle, low concentration, fatigue, appetite loss, feelings of helpless, hopeless and worthless as well as suicidal ideation without intent.  The examiner opined the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  Furthermore, the examiner noted the Veteran has normal thought process, his concentration was average with an average immediate memory and a below average delayed memory.  

The Veteran reported to the February 2015 examiner that he has been married for 29 years but does not feel love from her nor does he know how to love.  They go out to eat once in a while but he does not like busy places due to crowds.  He also indicated he does not like anyone behind him especially at night.  He did report trying to speak with his oldest son more and he has two close friends along with some acquaintances.  He rarely socializes but fishes and hunts with a friend four times a year.  He also reported being more isolated since he retired last year and getting nervous, irritable and sweating when he travels outside of the house.  

The medical evidence of record based on the February 2015 examiner's report indicates the Veteran's PTSD for this period causes occupational and social impairment with suicidal ideation, panic and depression, and hypervigilance.  However, there is no medical evidence to support a finding that the Veteran has total occupational and social impairment.  The fact that he has maintained a marriage for nearly 30 years, socializes with a couple of friends, and has made efforts to rekindle a relationship with his older son belies the notion of his having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  He reported in 2015 that he had recently retired for the second time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).

ORDER

Entitlement to an initial increased disability rating in excess of 50 percent for PTSD for the period prior to February 10, 2015, is denied.  

Entitlement to an initial increased disability rating in excess of 70 percent for PTSD for the period from February 10, 2015 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


